Exhibit 10.6

VIASYSTEMS GROUP ANNUAL INCENTIVE COMPENSATION PLAN

ARTICLE I.

1.1 Purpose. The Viasystems Group, Inc. Company Annual Incentive Compensation
Plan serves to attract, motivate, reward, and retain senior management talent
required to achieve corporate objectives and increase shareholder value. The
Plan provides a means to link the annual cash compensation of corporate officers
and other key managers with the achievement of financial goals and for the
organizational objectives of the Company as a whole. Under the Plan,
participants are afforded the opportunity to earn additional compensation above
base pay contingent on the achievement of a threshold level of business results,
the measure for which is established at the beginning of each annual performance
period in connection with the annual planning and budgeting process. The
additional compensation opportunity afforded participants under the Plan
increases proportionately with improved business results, subject to a
predefined maximum incentive compensation level.

ARTICLE II.

2.1 Definitions. Except where the context otherwise indicates, the following
definitions shall apply:

a. “Award” shall mean the dollar amount of incentive compensation payable to a
Participant under the Plan for a Plan Year, which will be determined as a
percentage of such Participant’s Base Pay.

b. “Base Pay” shall be the base salary of the Participant on the first day of
the year, plus the prorated amount of any base salary increases that are
implemented during the year.

c. “Beneficiary” shall mean the person, persons, trust or trusts entitled by
Will or the laws of descent and distribution to receive the benefits specified
under the Plan in the event of the Participant’s death prior to the payment of
an Award.

d. “Board of Directors” shall mean the Board of Directors of the Company.

e. “Cause” shall mean (i) fraud or dishonesty, competition with the Company,
unauthorized use of any of the Company’s trade secrets or confidential
information or failure to properly perform the duties assigned to Participant,
in the reasonable judgment of the Company or (ii) in the event the Participant
has entered into an employment agreement with the Company, the definition of
“Cause” set forth in such agreement.

f. “Chief Executive Officer” shall mean the Chief Executive Officer of the
Company.

g. “Compensation Committee” shall mean the Compensation Committee of Directors
of the Company, appointed by the Board of Directors from among its members, no
member of which shall be an employee of the Company or a Subsidiary.

h. “Company” shall mean Viasystems Group, Inc., and its successors.

i. “Corporate Target” shall mean the level of performance for the Company and
its Subsidiaries for a Plan Year on a consolidated basis, which the Compensation
Committee determines must be attained for a Participant to receive a Maximum
Incentive Payout.



--------------------------------------------------------------------------------

j. “Corporate Threshold” shall mean a minimum level of performance, determined
for the Company and its Subsidiaries for a Plan Year on a consolidated basis,
which must be attained for any Awards for such Plan Year to be made pursuant to
the Plan.

k. “Incentive Compensation Spread” shall be the difference obtained by
subtracting the Minimum Incentive Payout from the Maximum Incentive Payout.

l. “Maximum Incentive Payout” shall mean the maximum amount of an Award
(determined as a percentage of Base Pay) payable to a Participant as determined
by the Compensation Committee or as set forth in an Employment Agreement
governing such Participants employment with the Company.

m. “Minimum Incentive Payout” shall mean the minimum amount of an Award payable
to a Participant as determined by the Compensation Committee or as set forth in
an Employment Agreement governing such Participants employment with the Company.

n. “Participant” shall mean any employee of the Company or a Subsidiary who
participates in the Plan pursuant to the provisions of Article III hereof.

o. “Performance Target Range” shall mean the Corporate Target minus the
Corporate Threshold.

p. “Plan” shall mean the Viasystems Group, Inc. Annual Incentive Compensation
Plan, as the same may be from time to time amended.

q. “Plan Year” shall mean the calendar year ending December 31, 2004 and each
subsequent calendar year thereafter.

r. “Subsidiary” shall mean any corporation 50 percent or more of whose voting
power is owned directly or indirectly by the Company.

s. “Termination of Service” shall mean the voluntary cessation of a
Participant’s employment with the Company or a Subsidiary or the cessation of a
Participant’s employment with the Company or a subsidiary for Cause.

t. “Total Incentive Compensation Opportunity” shall mean the aggregate amount of
compensation, which may be received annually by a Participant under the Plan.

s. “Termination of Service” shall mean the voluntary cessation of a
Participant’s employment with the Company or a Subsidiary or the cessation of a
Participant’s employment with the Company or a subsidiary for Cause.

t. “Total Incentive Compensation Opportunity” shall mean the aggregate amount of
compensation, which may be received annually by a Participant under the Plan.

ARTICLE III.

3.1 Participation. Company officers shall be Participants annually. In addition,
such other key employees as may be annually designated as Participants by the
Company’s Chief Executive Officer shall be Participants under the Plan. The
provisions of this Section are subject to the provisions of the next succeeding
Section.



--------------------------------------------------------------------------------

3.2 Changes in Participants During Plan Year. If during the course of a Plan
Year an employee of the Company or a Subsidiary, by reason of having been newly
elected as an officer of the Company, would otherwise have been a Participant or
a different category of Participant had such employee’s status been the same at
the beginning of the Plan Year, the Chief Executive Officer (except with respect
to any actions or status changes involving himself, in which case the
determination shall be made by the Compensation Committee), in his sole and
absolute discretion, may determine (i) in the case of such newly elected
officer, whether participation or a change in category should be effective with
such election or delayed until the inception of the next Plan Year and
(ii) where applicable, appropriate and equitable modifications in the Total
Incentive Compensation Opportunity. In the event that during the course of the
Plan Year, a person is newly hired by the Company in a key management position
and the Chief Executive Officer feels such employee’s participation in the Plan
is merited, the Chief Executive Officer shall designate in writing such employee
as a Participant in the Plan for such Plan Year and make those determinations
which he deems appropriate of the type specified in clause (ii) of the preceding
sentence.

ARTICLE IV.

4.1 Administration. Performance requirements, as more fully discussed in Article
V hereof, shall be set by the Compensation Committee. The Compensation Committee
shall have the responsibility to construe and interpret the Plan; to prescribe,
amend and rescind rules and regulations relating to the administration of the
Plan and to make all other determinations necessary or advisable for
administration of the Plan. Subject only to compliance with the express
provisions hereof, the Compensation Committee and the Chief Executive Officer
may act in their sole and absolute discretion with respect to the Plan.

ARTICLE V.

5.1 Performance Requirements. Prior to the last day of February of each Plan
Year, the Compensation Committee will approve the Corporate Target for the Plan
Year taking into consideration the benefits to the Company’s shareholders upon
achievement of such Corporate Target relative to the aggregate cost of the
Awards potentially payable as a result thereof, and will approve the Corporate
Threshold for such Plan Year which must be achieved in order for any Award under
the Plan to be payable. The Corporate Target may be based on such measurements,
financial or otherwise, as the Compensation Committee may from time to time deem
appropriate. If the Compensation Committee deems a change in the Company’s
business, operations, corporate or capital structure, the manner in which it
conducts business or any other change to be extraordinary and material and
determines that, as a result of such change, the established Corporate Target or
Corporate Threshold is no longer appropriate, it may modify the Corporate Target
or Corporate Threshold as deemed appropriate and equitable in its sole and
absolute discretion.

As soon as practicable, after the end of a Plan Year, the Compensation Committee
will determine whether the Corporate Threshold and the Corporate Target were
attained. Determinations of the Compensation Committee and Officer shall be
conclusive and binding on all Participants and Beneficiaries.

ARTICLE VI.

6.1 Awards. Participants shall have a Total Incentive Compensation Opportunity
through Awards under the Plan for a Plan Year as follows:



--------------------------------------------------------------------------------

a. Awards for Participants. Subject to the provisions of Section 6.1(c) below,
the amount of an Award to a Participant shall be determined as follows:

1. If the Corporate Threshold is achieved, the Participant shall receive the
Minimum Incentive Payout applicable to such Participant’s category.

2. If the Corporate Target is achieved, the Participant shall receive the
Maximum Incentive Payout applicable to such Participant’s category.

3. If the level of performance achieved exceeds the Corporate Threshold but is
less than the Corporate Target, a Participant shall receive an amount equal to
the Minimum Incentive Payment applicable to such Participant’s category plus
that percentage of the Incentive Compensation Spread which is equal to the
percentage of the Performance Target Range that is actually earned or achieved,
not to exceed 100 percent.

b. Discretionary Awards. Notwithstanding any other provision contained herein to
the contrary, the Compensation Committee may, in its sole discretion, make such
other or additional Awards to a Participant as it shall deem appropriate.

c. Termination of Service During Plan Year. If a Termination of Service occurs
with respect to a Participant prior to the end of a Plan Year, following the end
of the Plan Year and provided that an Award would have been payable to the
Participant under the terms of the Plan had a Termination of Service not
occurred prior to the end of the Plan Year, the Compensation Committee in its or
his sole discretion may determine, through proration or otherwise, the amount
which such Participant or Beneficiary should receive.

6.2 Payment of Awards. Each Participant shall receive payment, in a cash lump
sum, of his or her Award as soon as practicable following the determinations
with respect thereto made pursuant to Section 6.1 hereof.

6.3 Tax Withholding. The Company or employing Subsidiary through which payment
of an Award is to be made shall have the right to deduct from any payment
hereunder any amounts that Federal, state, local or foreign tax law requires
with respect to such payment.

ARTICLE VII.

7.1 Rights of Participants and Beneficiaries

a. Neither status as a Participant or Beneficiary shall be construed as a
commitment that any Award will be made under the Plan.

b. Nothing contained in the Plan or in any document related to the Plan or to
any Award shall confer upon any Participant any right to continue as an employee
or in the employ of the Company or a Subsidiary or constitute any contract or
agreement of employment or interfere in any way with the right of the Company or
a Subsidiary to reduce such persons compensation, to change the position held by
such person or to terminate the employment of such person, with or without
cause.



--------------------------------------------------------------------------------

c. No benefit payable under, or interest in, this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to debts,
contracts, liabilities or torts of any Participant or Beneficiary. Any attempt
at transfer, assignment or other alienation prohibited by the preceding sentence
shall be disregarded and all amounts payable hereunder shall be paid only in
accordance with the provisions of the Plan.

d. No Participant, Beneficiary or other person shall have any right, title or
interest in any fund or in any specific asset of the Company or any Subsidiary
by reason of any Award hereunder. There shall be no funding of any benefits
which may become payable hereunder. Nothing contained in the Plan (or in any
document related thereto), nor the creation or adoption of the Plan, nor any
action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or a Subsidiary and any Participant, Beneficiary or other person. To the
extent that a Participant, Beneficiary or other person acquires a right to
receive payment with respect to an Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary. All amounts payable under the Plan shall be paid from the general
assets of the Company or a Subsidiary, as applicable, and no special or separate
fund or deposit shall be established and no segregation of assets shall be made
to assure payment of such amounts. Nothing in the Plan shall be deemed to give
any employee any right to participate in the Plan except in accordance herewith.

7.2 Governing Law. The Plan and all related documents shall be governed by, and
construed in accordance with, the laws of the State of Missouri. If any
provision hereof shall be held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions of the Plan shall continue
to be fully effective.

7.3 Amendment and Termination of Plan and Awards. Notwithstanding anything
herein to the contrary, the Compensation Committee may, at any time, terminate
or, from time to time amend, modify or suspend the Plan; provided however no
such termination, amendment, modification or suspension shall adversely effect
the rights of any Participant in respect of any current Plan Year which is in
effect at the time of such termination, amendment, modification or suspension.

7.4 Effective Date. The Plan shall become effective as of January 1, 2004, for
Plan Years beginning on or after January 1, 2004, and shall remain in effect
until such time as it may be terminated pursuant to Section 7.3.

Revised July 2004